BOOTH, Judge,
dissenting:
I respectfully dissent from the majority’s affirmance of the order below. I cannot agree that the Idle Assets program violates Section 626.051 and/or Section 626.112(1), Florida Statutes.
There was no evidence that persons who were not licensed agents gave advice or counsel concerning insurance as part of the investment program in question. On the contrary, the Department’s position is that the failure to give advice or counseling, where same should be given in connection with acquiring group term insurance, violates Section 626.051(1). At oral argument, the Department abandoned any serious contention that the giving of a tentative opinion as to the cash surrender value of a customer’s whole life policy by one not licensed as an insurance agent was violative of any statute or rule. There is no issue here of sale of life insurance by anyone other than licensed agents and no violation found in that regard.
Under the circumstances, the Department’s asserted right to prohibit the investment program as presently organized is based on an extremely tenuous and, in my opinion, unwarranted construction of the statutes in question. The power to regulate can only be exercised where clearly given *905by statutory authority. That authority being lacking, the order below should be reversed.